       Case 1-19-01092-nhl        Doc 2    Filed 07/11/19     Entered 07/11/19 13:46:53




                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK



 IN RE:                                                    DOCKET NO. 18-42802-NHL

 NORTHFIELD 30 CORP.

                        DEBTOR.


 JDP MORTGAGE, LLC,                                        ADVERSARY PROCEEDING
                                                           DOCKET NO. 19-01092-NHL
                        PLAINTIFF,

 -against-

 NORTHFIELD 30 CORP., A&Q ESTATES
 INC.,  ELI  AVI   COHEN,   GRAY
 WILBERFORCE, YANAY SHARAN A/K/A
 SHARAN YANAY A/K/A SHARON
 YANAY, DAVID COHEN A/K/A DAVID
 COHAN A/K/A ELI COHAN A/K/A ILAN
 DAVID AVITSEDEK,

                        DEFENDANTS.



                            PLAINTIFF’S MOTION TO REDACT

       The Plaintiff, JDP Mortgage, LLC, through its counsel Hasbani & Light, P.C., (the

“Movant”), who moves to redact the pleading filed within in the Adversary Proceeding Document

No. 1 and Bankruptcy Proceeding Document No. 44 that is identified as “Attachments: #1 Exhibit

Ex A - SmartLinx Report” for the following reasons:

       The Movant filed this pleading into the record in error, in that the document contains

personal identifying information that was not redacted. Movant has attached a proposed redacted

pleading for filing into the record in place of the previously filed document.




                                                 1
      Case 1-19-01092-nhl        Doc 2    Filed 07/11/19     Entered 07/11/19 13:46:53




       Accordingly, the Movant prays that the Court enter an order directing the Clerk of Court

to substitute the proposed attached redacted document for the one currently in the record.


Dated: New York, New York                            HASBANI & LIGHT, P.C.
       July 11, 2019

                                                     /s/ Seth D. Weinberg___
                                                     Seth D. Weinberg, Esq.
                                                     Counsel for Plaintiff
                                                     450 Seventh Avenue, Suite 1408
                                                     New York, New York 10123
                                                     Tel: (212) 643-6677
                                                     sweinberg@hasbanilight.com




                                                2
